DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as to the following:
In claim 4, bridging lines 1-2, there is no antecedent basis for “the dimension of the second fastening area”. 
In claim 4, bridging lines 2-3, there is no antecedent basis for “the dimension of the first fastening area”.
In claim 4, each recitation of the phrase “measured according to the surface of the belt”, in lines 2 and 3, renders the claim indefinite since it is not understood what “measured” limitation is required by “according to the surface of the belt”.
In claim 5, bridging lines 1-2, there is no antecedent basis for “the dimension of the first fastening area”.  (Examiner’s note:  Perhaps the phrase “wherein the dimension of the first fastening area represents between” may be presented to the effect of “wherein the first fastening area represents an area between”.)
In claim 6, bridging lines 1-2, there is no antecedent basis for “the dimension of the first fastening area”.  (Examiner’s note:  Perhaps the phrase “wherein the dimension of the first fastening area represents between ..” may be presented to the effect of “wherein the first fastening area represents an area between ..”.)

In claim 9, line 3, there is no antecedent basis for “the other of the elements”. (Examiner’s note: Perhaps the phrase “the other of the elements comprising the first band portion and the belt” may be changed to the effect of “the other one of the first band portion and the belt”.)
Allowable Subject Matter
Claims 1-3, 7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed tightening device, viewed as a whole, requiring a clearance gap arranged between the inner face of the first band portion and the outer face of the belt, in combination with the other limitations of the claim(s).  Hence, the applicant has provided criticality of the gap, wherein on page 2, lines 14-18 of the written specification, the applicant states “Particularly, the clearance gap arranged between15 the inner face of the first band portion and the outer face of the belt allows slight displacements between the first band portion and the belt, which allows using the same first band portion for belts of different diameters.”  Thus, in view of the prior art of record, the state of the art advances by having the gap feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-6 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, such as analogous tightening devices represented by ZARTLER (U.S. Patent No.  2,934,805) and Prevot et al. (U.S. Patent No. 9,556,982). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677